


110 HR 2239 : Early Access to Vocational

U.S. House of Representatives
2007-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 2239
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 24, 2007
			Received; read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		AN ACT
		To amend title 38, United States Code, to
		  expand eligibility for vocational rehabilitation benefits administered by the
		  Secretary of Veterans Affairs.
	
	
		1.Short titleThis Act may be cited as the
			 Early Access to Vocational
			 Rehabilitation and Employment Benefits Act.
		2.Expansion of
			 eligibility for vocational rehabilitation benefits administered by the
			 Secretary of Veterans AffairsSection 3102 of
			 title 38, United States Code, is amended—
			(1)in
			 paragraph (1)(B), by striking or at the end;
			(2)in
			 paragraph (2), by striking the period at the end and inserting ;
			 or; and
			(3)by
			 adding at the end the following new paragraph:
				
					(3)the person—
						(A)at the time of the
				Secretary's determination under subparagraph (B), is a member of the Armed
				Forces who is hospitalized or receiving outpatient medical care, services, or
				treatment;
						(B)is determined by
				the Secretary to have a total disability permanent in nature incurred or
				aggravated in the line of duty in the active military, naval, or air service;
				and
						(C)is likely to be
				discharged or released from such service for such
				disability.
						.
			
	
		
			Passed the House of
			 Representatives May 23, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
